LEARNED HAND, District Judge
(alter stating the facts as above). We see no possible ground for negligence in this case, unless it be the act of Reilly, the seaman who helped the libelant into the boat. There was certainly no reason to have a seaman in the boat itself. The passengers were none of them decrepit or infirm; the step was an easy one, at most only 6 inches deep; the lifeboat had no motion, or substantially none; the libelant was a woman in the prime of life and vigor, apparently in no need of assistance. We cannot see that such a situation required more than the two men who were to help the passengers into the lifeboat. The situation is quite different from that of a boat in motion alongside a steamer.
[1] We accept the opinion of the District Judge that the person who helped the libelant in was Reilly, a seaman 30 years old, weighing about 170 pounds. He saw Reilly and the libelant, and his judgment is better than ours as to which is correct as to the identity of this seaman, and -whether lie was a young boy 16 years old or not. It is true that the District Judge tried the case in part upon depositions, but we cannot agree with the libelant’s position 1hat for that reason the finding' as to those witnesses whom he did see was not better than ours can be, who have only the written depositions as to all.
[2, SJ It is substantially conceded that the cause of the libelant’s misstep was Reilly’s failure to keep hold of her until her foot had actually reached the thwart, or until she had become firmly planted. But this does not seem to us sufficient evidence of negligence. The case turns precisely upon the question whether Reilly should have apprehended that the libelant would rely upon his support for so long' as she in fact did. It seems to us in common experience that, in steadying a woman who is making a step under these circumstances, one does not ordinarily keep the support until her foot actually reaches the lower step, particularly where the step, as here, was only 6 inches, no more than, if as much as, the ordinary riser of a staircase. The purpose is to insure the balance of the person assisted until the weight of the body has begun to leave the leg which remains on the *558higher step and has begun to fall, so as to be caught by the lower foot. Only in the case of decrepit persons, whose balance in landing is doubtful, do we think it necessary that the support should be kept until the foot has been steadied upon the lower step. We agree with the 'District Court that Reilly took the usual course with persons who are apparently strong and able to take care of themselves. There is no suggestion in the record that the libelant in appearance was unwieldy or incapable of managing her weight. It is trae this was considerably above the average, but that did not indicate that she could not control her balance as normal people ordinarily do. We think that, if her control was not that of the ordinary person, it was incumbent upon her to ask for 'the extra assistance, which was not otherwise indicated.
Finding no negligence, the decree will be affirmed, with costs.